DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are examined in the office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7, instant claim 1 recites the limitation of “a metal structure represented by, in area fraction, ferrite: 50% to 95%, granular bainite: 5% to 48%, martensite: 2% to 30%, and upper bainite, lower bainite, tempered martensite, retained austenite, and pearlite: 5% or less in total”. However, this is indefinite since if one takes the maximum allowed for the ferrite of 95% and tries to input the lowest values for the other phases (granular bainite: 5%, martensite: 2%, and upper bainite, lower bainite, tempered martensite, retained austenite, and pearlite: 0% in total”, it will exceed 100% for the various phases (95+5+2 = 102%). This means that there are values in the range provided by the instant claim for ferrite (for example 95% as shown above) that would be incompatible with the requirements of even the minimum 

Claims 2, 3 and 5 use the term “arbitrary” in the phrase “or an arbitrary combination of the above is established” and refers to a group of elements. The term “arbitrary” according to Oxford English dictionary means “To be decided by one's liking; dependent upon will or pleasure; at the discretion or option of any one.” (See attached NPL that shows the definition). This means that the claim limitation is subjective thereby making it unclear to determine what is being claimed by the instant claims. 
In addition, in claims 2, 3 and 5 recites the term “or” just before the recitation of the last element and its range. For example, claim 2 recites “Mo: 0.01 – 1.00, Ni: 0.05 – 1.00, or Cu: 0 – 1.00.” However, it is unclear if Mo is required at all times since the term “OR” is between Ni and Cu or whether the claim is intended to mean “one or more of Mo: 0.01 – 1.00, Ni: 0.05 – 1.00, AND Cu: 0 – 1.00.” (Please See MPEP § 2173.05(h) Alternative Limitations for how to recite a list of alternatives).
Examiner suggests that the Applicant also visit the instant specification which also recites the term “arbitrary” with respect to the composition and see if it is appropriate or whether it was an error in translation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

List 1
Element
Instant Claims
(weight%)
Prior Art US’561
(mass%)
C
0.05 – 0.1 
C: 0.075 to 0.300
P
0.04 or less
P: 0.001 to 0.030
S
0.01 or less
S: 0.0001 to 0.0100
N
0.01 or less
N: 0.0001 to 0.0100
O
0.006 or less
O: 0.0001 to 0.0100
Si and Al
0.20 – 2.50 in total
Si: 0.30 to 2.50
Al: 0.005 to 1.500
∴ Si+Al = 0.305 – 4.0
Mn and Cr
1.0 – 3.0 in total
Mn: 1.30 to 3.50
Cr: 0.01 to 2.00; optional
∴ Mn+Cr = 1.30 – 5.50
Mo
Ni
Cu
Claim 1: Mo: 0 – 1.00, Ni: 0 – 1.00, Cu: 0 – 1.00
Claim 2: Mo: 0.01 – 1.00, Ni: 0.05 – 1.00, or Cu: 0.05 – 1.00
Mo: 0.01 to 1.00; optional
Ni: 0.01 to 2.00; optional
Cu: 0.15 to 2.00
Nb
Ti
V
Claim 1: Nb: 0 – 0.30, Ti: 0 – 0.30, V: 0 – 0.50
Claim 3: Nb: 0.005 – 0.30, Ti: 0.005 – 0.30, V: 0.005 – 0.50
Nb: 0.005 to 0.150; optional
Ti: 0.005 to 0.150; optional
V: 0.005 to 0.150; optional
B
Claim 1: 0 – 0.01
Claim 4: 0.0001 – 0.01
B: 0.0001 to 0.0100; optional
Ca
Mg
REM
Claim 1: Ca: 0 – 0.04, Mg: 0 – 0.04, REM 0 – 0.04
Claim 5: Ca: 0.0005 – 0.04, Mg: 0.0005 – 0.04, REM 0.0005 – 0.04
one or more of Ca, Ce, Mg, and REM: total 0.0001 to 0.50; optional
Fe + 
impurities
Balance
Balance







Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/018723 A1 (published 2/7/2013) via its US English equivalent US 9694561 B2 of Kawata (US’561).
Regarding claims 1-5, WO 2013/018723 A1 (published 2/7/2013) via its US English equivalent US 9694561 B2 of Kawata (US’561) teaches “High strength steel sheet which is excellent in shapeability” and a method for producing it {abstract, col 1:1-10, 2: 50-4:56} wherein the steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {col 2:25-40, 7:40-11:15, claims 1-20}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitations of a) Si and Al: 0.20 – 2.50 in total and b) Mn and Cr: 1.0 – 3.0 in total of instant claim 1, the prior art US’561 teaches that its steel has Si: 0.30 to 2.50, Al: 0.005 to 1.500, Mn: 1.30 to 3.50 and optionally Cr: 0.01 to 2.00 which means Si+Al = 0.305 – 4.0 and Mn+Cr = 1.30 – 5.50 which means that the claimed ranges of the instant claims overlap or lie inside the ranges provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed limitation of the instant claim 1 of “a metal structure represented by, in area fraction, ferrite: 50% to 95%, granular bainite: 5% to 48%, martensite: 2% to 30%, and upper bainite, lower bainite, tempered martensite, retained austenite, and pearlite: 5% or less in total”, it is noted that the instant specification teaches that granular bainite in the following manner “On the other hand, the granular bainite is mainly composed of bainitic ferrite whose dislocation density is low and hardly contains hard cementite, and thus is harder US’561 teaches that its steel has a microstructure which comprises “comprises, by volume fraction, a ferrite phase: 10 to 75%, bainitic ferrite phase and/or bainite phase: 50% or less, tempered martensite phase: 50% or less, fresh martensite phase: 15% or less, and residual austenite phase: 20% or less.” (col 3:40-50, 4:60-6:45). This means that the claimed ranges of the various phases of the instant claims of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed microstructure phases over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 6 and 7, the prior art teaches “The annealed steel sheet may be electroplated to obtain a plated steel sheet. Further, during the cooling from maximum heating temperature to room temperature, for example, after the cooling down to 500° C. or after holding, it may be dipped in a galvanization bath to obtain hot dip galvanized steel sheet. After dipping the steel sheet in the galvanization bath, it may be treated for alloying in a range of 470 to 650° C. Furthermore, a film comprised of P oxides and/or composite oxides containing P may be formed.” (col 14:10-20) thereby reading on the instant claimed limitations.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,113,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a hot-dip galvanized steel sheet with substantially similar composition and microstructure phase as the limitations of the instant claims .
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,895,002 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent teaches a hot-dip galvanized steel sheet with substantially similar composition and microstructure phase as the limitations of the instant claims .
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/975,985 (reference application) -  US 2021/0040588 A1 is used for comparison of claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a steel sheet (with plating layer) with substantially similar composition and microstructure phase as the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733